Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/24/2019, 05/12/2021, and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0033] states “an offset distance 64 (as shown in FIG. 3)” but should read “an offset distance 64 (as shown in FIG. 2)” since FIG. 2 is where element 64 is shown.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method of controlling a mower implement, the method comprising: defining a value for a separation target; sensing a separation distance, with an outboard distance sensor of the mower implement, between a first side edge of a body of the mower implement and an outboard windrow that is laterally offset outboard of the body 
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “an outboard distance sensor of the mower implement”, “a computing device”, and “indicating, with a communicator of the computing device, that a course of the mower implement is on-target when the separation distance is approximately equal to the defined separation target”. That is, other than reciting “an outboard distance sensor of the mower implement”, “a computing device”, and “indicating, with a communicator of the computing device, that a course of the mower implement is on-target when the separation distance is approximately equal to the defined separation target”, nothing in the claim elements preclude the steps from being performed in the mind or from being directed to the abstract idea of a mathematical formula. For example, a human can, in their mind, define a separation target value, sense a separation distance between a body edge and a windrow, and compare the sensed distance to the target value.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “an outboard distance sensor of the mower implement”, “a computing device”, and “indicating, with a communicator of the computing device, that a course of the mower implement is on-target when the separation distance is approximately equal to the defined separation target”. The “an outboard distance sensor of the mower implement” and “a computing device” are recited at a high 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “an outboard distance sensor of the mower implement” and “a computing device” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of indicating with a communicator is mere data gathering and displaying, which is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claims 12, 14, 15, and 17 contain limitations that are no more than the abstract idea recited in claim 11. The claims recite indicating, with the communicator, information about the course of the mower implement, and that the communicator incudes a visual display. The indicating with the communicator steps are merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 13 contains limitations that are no more than the abstract idea recited in claim 11. The claim recites sensing an offset distance, with an inboard distance sensor of the mower implement, between the first side edge of a body and a standing crop edge entering a front edge of the mower implement, wherein the offset distance is measured perpendicular to the central longitudinal axis of the 

Claim 16 contains limitations that integrate the abstract idea of claim 11 into a practical application. Thus, claim 16 contains eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slichter et al. (US 2015/0253427 A1, hereinafter referred to as Slichter).

Regarding claim 1,
Slichter teaches a mower implement comprising ([0023], harvester including a header used to cut and divide crops):
([0023], harvester including a header used to cut and divide crops; Fig. 1, shows a body with a front edge, rear edge, first and second side edges, where the body moves in a direction parallel to a central longitudinal axis);
a cutter coupled to the body and operable to cut crop material entering through the front edge of the body ([0023], harvester including a header used to cut and divide crops; Fig. 1, the header 104 cuts crops and is coupled to the rest of the harvester body);
a swathboard coupled to the body and operable to form cut crop material exiting through the rear edge of the body into a windrow ([0026], the first and second ends (i.e. swathboard) align with the edge of the crop and ensure precise harvesting of the crop with the full swath of the header; Fig. 1, shows elements 116 and 118 as the swathboard; Fig. 6A, shows the cut crop material exiting through the rear edge into a windrow (see [0060]))
a distance sensor coupled to the body and positioned to sense a distance between the first side edge of the body and at least one of an outboard windrow laterally offset outboard of the body relative to the central longitudinal axis, or a standing crop edge entering the front edge of the body ([0007], the system includes at least one distance sensor; [0024], the edge sensing system senses harvested crops, such as windrows of hay; Fig. 1, the distance sensors 112 are on the first and second side edges of the body; [0036], the edge detection system scans the edge 302 of the crop to guide the harvester along the edge; see Fig. 3); and
a computing device disposed in communication with the distance sensor, wherein the computing device includes a processor and a memory having an guidance algorithm stored therein, wherein the processor is operable to execute the guidance algorithm to ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0114], the computer incudes memory storing the guidance algorithm; [0026], the controller/computing device uses the sensed distances to facilitate navigation of the harvesting (i.e. perform the guidance algorithm)):
receive a signal from the distance sensor indicating the distance ([0026], the controller receives and interprets the distances measured by the distance sensors); and
indicate a lateral drift direction of the body relative to the standing crop edge, based on the signal from the distance sensor ([0026], the distance sensors of the edge sensing system help align the harvester with the crop edge; the system ensures the harvester is able to track along the edge of the crops thus minimizing undesirable steering issues including operator error, wandering of the vehicle from the edge of the crops, and the like (i.e. lateral drift of the body)).

Regarding claim 2,
Slichter teaches the invention as described in claim 1. Slichter further teaches:
wherein the distance sensor includes an outboard distance sensor positioned to sense a separation distance between the first side edge of the body and the outboard windrow, wherein the separation distance is measured perpendicular to the central longitudinal axis of the body ([0007], the system includes at least one distance sensor; [0024], the edge sensing system uses the distance sensors to sense harvested crops, such as windrows of hay; Fig. 1, the distance sensors 112 are on the first and second side edges of the body; [0036], the edge detection system scans the edge 302 of the crop using the distance sensors to guide the harvester along the edge (i.e. outboard windrow); Fig. 3, the sensor 112 measures the distance of the edge 116 to the outboard windrow 302; the distance is measured perpendicular to the longitudinal axis of the body).


Regarding claim 3,
Slichter teaches the invention as described in claim 2. Slichter further teaches:
wherein the processor is operable to execute the guidance algorithm to indicate that the lateral drift direction is a first direction when the separation distance is greater than zero and less than a defined separation target ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0114], the computer incudes memory storing the guidance algorithm; [0026], the controller/computing device uses the sensed distances to facilitate navigation of the harvesting (i.e. perform the guidance algorithm); [0028], the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); [0066], the distance measurements are compared to a threshold value (i.e. zero); Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is greater than zero, and the distance from the sensor 112 to the crop edge 302 is less than the separation target (distance from the sensor 112 to the edge 116), then the lateral drift is in the left (i.e. first) direction).

Regarding claim 4,
Slichter teaches the invention as described in claim 3. Slichter further teaches:
wherein the cutter defines a cutting width measured perpendicular to the central longitudinal axis, and wherein a defined separation target is approximately equal to one half the cutting width ([0028], the distance sensors are offset from the first and second ends by a specified distance; the sensors can be provided centrally along the header 104; the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); Fig. 6A, the sensor 606 is in the middle of the cutter; the defined separation target is the distance from the sensor to the first edge of the cutter, which is approximately equal to one half the cutting width; Fig. 6A, the cutter defines a swath 601 that is the width of the cutter measured perpendicular to the central longitudinal axis).

Regarding claim 5,
Slichter teaches the invention as described in claim 2. Slichter further teaches:
wherein the distance sensor includes a inboard distance sensor positioned to sense an offset distance between the first side edge of the body and the standing crop edge, wherein the offset distance is measured perpendicular to the central longitudinal axis of the body ([0026], the controller/computing device uses the sensed distances to facilitate navigation of the harvesting (i.e. perform the guidance algorithm); [0028], the sensors (i.e. inboard sensors) can be provided centrally along the header 104; [0036], the edge detection system scans the edge 302 of the crop with respect to the harvester edge to guide the harvester along the crop edge; Fig. 3, the sensors 112 measure the offset distance between the edge of the body 116 and the crop edge 302; the distance is measured perpendicularly to the longitudinal axis of the body).

Regarding claim 6,
Slichter teaches the invention as described in claim 5. Slichter further teaches:
wherein the processor is operable to execute the guidance algorithm to indicate that the lateral drift direction is a first direction when the offset distance is greater than zero. ([0026], the controller/computing device/processor uses the sensed distances to facilitate navigation of the harvesting (i.e. perform the guidance algorithm); [0036], the edge detection system scans the edge 302 of the crop with respect to the harvester edge to guide the harvester along the crop edge; Fig. 3, the sensors 112 measure the offset distance between the edge of the body 116 and the crop edge 302; if the measured distance (i.e. offset distance) between the edge 116 and the crop 302 is greater than zero, then the lateral drift is in the left (i.e. first) direction).

Regarding claim 7,
Slichter teaches the invention as described in claim 5. Slichter further teaches:
wherein the processor is operable to execute the guidance algorithm to indicate that the lateral drift direction is a first direction when the separation distance is greater than zero and less than a defined separation target, and the offset distance is greater than zero ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0028], the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); [0066], the distance measurements are compared to a threshold value (i.e. zero); Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is greater than zero, the measured offset distance between the edge 116 and the crop 302 is greater than zero, and the distance from the sensor 112 to the crop edge 302 is less than the separation target (distance from the sensor 112 to the edge 116), then the lateral drift is in the left (i.e. first) direction).

Regarding claim 8,
Slichter teaches the invention as described in claim 5. Slichter further teaches:
wherein the processor is operable to execute the guidance algorithm to indicate that the lateral drift direction is a second direction when the separation distance is substantially equal to zero or a default value, and the offset distance is substantially equal to zero or a default value ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0066], the distance measurements are compared to a threshold value (i.e. zero); Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is zero or negative, and if the sensors 112 measure the offset distance between the edge of the body 116 and the crop edge 302 (i.e. the offset distance) to be zero or negative, then the lateral drift is in a right (i.e. second) direction).

Regarding claim 9,
Slichter teaches the invention as described in claim 1. Slichter further teaches:
wherein the computing device includes a visual display, and the processor is operable to execute the guidance algorithm to display indicia on the visual display to indicate the lateral drift direction ([0026], after identification of the edge, the controller/computer device provides navigation cues (whether visual, tactile, auditory or the like) to the operator; [0042], the output navigation cues can be navigation instructions such as left and right visual, tactile, auditory indications or the like (i.e. a visual display that shows navigation cues based on the lateral drift direction)).

Regarding claim 10,
Slichter teaches the invention as described in claim 3. Slichter further teaches:
further comprising a steering system in communication with the computing device and operable to move the body laterally relative to the central longitudinal axis, and wherein the processor is operable to execute the guidance algorithm to control the steering system based on the lateral drift direction to maintain the separation distance at the defined separation target ([0032], the controller provides the identified edge location to a navigation module that provides automated steering to the harvester to guide the harvester along the edge of the field in an ongoing manner that tracks along a linear or nonlinear edge; see also [0036]; [0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; Fig. 3, the guidance system steers the system to adjust the lateral drift in order to maintain the separation distance at the separation target (i.e. keep the distance between edge 116 and crop edge 302 to zero and keep the crop line 302 at the cutter edge which is the separation target of the distance between sensor 112 and edge 116).

Regarding claim 11,
Slichter teaches a method of controlling a mower implement ([0030], the system and methods described control an exemplary harvester), the method comprising:
defining a value for a separation target ([0028], the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); Fig. 6A, the sensor 606 is in the middle of the cutter; the defined separation target is the distance from the sensor to the crop edge adjusted for the offset);
sensing a separation distance, with an outboard distance sensor of the mower implement, between a first side edge of a body of the mower implement and an outboard windrow that is laterally offset outboard of the body relative to a central longitudinal axis of the body, wherein the separation distance is measured perpendicular to the central longitudinal axis of the body ([0007], the system includes at least one distance sensor; [0024], the edge sensing system senses harvested crops, such as windrows of hay; Fig. 1, the outboard distance sensors 112 are on the first and second side edges of the body; [0036], the edge detection system scans the edge 302 of the crop to guide the harvester along the edge; Fig. 3, the edge 302 of the outboard windrow is laterally offset outboard of the body relative to the longitudinal axis of the body and the separation distance is measured perpendicular to the longitudinal axis of the body)
comparing the sensed separation distance to the defined separation target, with a computing device, to determine if the separation distance is approximately equal to the defined separation target, ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0028], the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); [0066], the distance measurements are compared to a threshold value; Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is equal to the distance of the sensor 112 to the end 302 minus the offset distance of the sensor (i.e. the separation target), then the mower is on target and is not drifting to the left or right); and
indicating, with a communicator of the computing device, that a course of the mower implement is on-target when the separation distance is approximately equal to the defined separation target ([0026], after identification of the edge, the controller/computer device provides navigation cues (whether visual, tactile, auditory or the like) to the operator; [0042], the output navigation cues can be navigation instructions such as left and right visual, tactile, auditory indications or the like (i.e. a visual display that shows navigation cues based on the harvester status); Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is equal to the distance of the sensor 112 to the end 302 minus the offset distance of the sensor (i.e. the separation target), then the mower is on target and is not drifting to the left or right)).

Regarding claim 12,
Slichter teaches the invention as described in claim 11. Slichter further teaches:
further comprising indicating, with the communicator, a lateral drift direction of the body relative to a standing crop edge is a first direction when the separation distance is less than the defined separation target and greater than zero ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0026], after identification of the edge, the controller/computer device provides navigation cues (whether visual, tactile, auditory or the like) to the operator; [0042], the output navigation cues can be navigation instructions such as left and right visual, tactile, auditory indications or the like (i.e. a visual display that shows navigation cues based on the harvester status); [0114], the computer incudes memory storing the guidance algorithm; [0026], the controller/computing device uses the sensed distances to facilitate navigation of the harvesting (i.e. perform the guidance algorithm); [0028], the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); [0066], the distance measurements are compared to a threshold value; Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is greater than zero, and the distance from the sensor 112 to the crop edge 302 minus the offset of the sensor is less than the separation target (distance from the sensor 112 to the edge 116), then the lateral drift is in the left (i.e. first) direction).

Regarding claim 13,
Slichter teaches the invention as described in claim 11. Slichter further teaches:
further comprising sensing an offset distance, with an inboard distance sensor of the mower implement, between the first side edge of a body and a standing crop edge entering a front edge of the mower implement, wherein the offset distance is measured perpendicular to the central longitudinal axis of the body ([0026], the controller/computing device uses the sensed distances to facilitate navigation of the harvesting (i.e. perform the guidance algorithm); [0028], the sensors (i.e. inboard sensors) can be provided centrally along the header 104; [0036], the edge detection system scans the edge 302 of the crop with respect to the harvester edge to guide the harvester along the crop edge; Fig. 3, the sensors 112 measure the offset distance between the edge of the body 116 and the crop edge 302; the distance is measured perpendicularly to the longitudinal axis of the body).

Regarding claim 14,
Slichter teaches the invention as described in claim 13. Slichter further teaches:
wherein indicating that the course of the mower implement is on-target when the separation distance is approximately equal to the defined separation target is further defined as indicating that the course of the mower implement is on-target when the separation distance is approximately equal to the defined separation target and the offset distance is substantially equal to zero or a default value. ([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0042], the output navigation cues can be navigation instructions such as left and right visual, tactile, auditory indications or the like (i.e. a visual display that shows navigation cues based on the harvester status); [0028], the controller adjusts the location of the crop edge according to the offset of the distance sensor from the first or second ends (i.e. a defined separation target); [0066], the distance measurements are compared to a threshold value; Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is equal to the distance of the sensor 112 to the end 302 minus the offset distance of the sensor (i.e. the separation target), then the mower is on target and is not drifting to the left or right; [0036], the edge detection system scans the edge 302 of the crop with respect to the harvester edge to guide the harvester along the crop edge; Fig. 3, the sensors 112 measure the offset distance between the edge of the body 116 and the crop edge 302; if this measured offset distance is zero, then the mower is on-target).

Regarding claim 15,
Slichter teaches the invention as described in claim 13. Slichter further teaches:
([0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; [0026], after identification of the edge, the controller/computer device provides navigation cues (whether visual, tactile, auditory or the like) to the operator; [0042], the output navigation cues can be navigation instructions such as left and right visual, tactile, auditory indications or the like (i.e. a visual display that shows navigation cues based on the harvester status); [0066], the distance measurements are compared to a threshold value; Fig. 3, if the measured distance (i.e. separation distance) between the edge 116 and the crop 302 is zero or negative, and if the sensors 112 measure the offset distance between the edge of the body 116 and the crop edge 302 (i.e. the offset distance) to be zero or negative, then the lateral drift is in a right (i.e. second) direction).

Regarding claim 16,
Slichter teaches the invention as described in claim 11. Slichter further teaches:
further comprising controlling, with the computing device, a steering system that is operable to move the body laterally relative to the central longitudinal axis, based on the sensed separation distance, to maintain the sensed separation distance at the defined separation target ([0032], the controller/computing device provides the identified edge location to a navigation module that provides automated steering to the harvester to guide the harvester along the edge of the field in an ongoing manner that tracks along a linear or nonlinear edge; see also [0036]; [0025], the controller is a part of the computer (which includes a processor) of the harvester and is in communication with the edge/distance sensors; Fig. 3, the guidance system steers the system to adjust the lateral drift in order to maintain the separation distance at the separation target (i.e. keep the distance between edge 116 and crop edge 302 to zero and keep the crop line 302 at the cutter edge which is the separation target of the distance between sensor 112 and edge 116).

Regarding claim 17,
Slichter teaches the invention as described in claim 11. Slichter further teaches:
wherein the communicator includes a visual display, and wherein indicating that the course of the mower implement is on-target, indicating a lateral drift direction in a first direction, and indicating a lateral drift direction in a second direction, each include presenting a respective indicia element on the visual display ([0026], after identification of the edge, the controller/computer device provides navigation cues (whether visual, tactile, auditory or the like) to the operator; [0042], the output navigation cues can be navigation instructions such as left and right visual, tactile, auditory indications or the like (i.e. a visual display that shows navigation cues based on the lateral drift direction, whether to the left, right, or on-target)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al. (US 2018/0068566 A1): Prasad teaches towing a trailer behind a vehicle, using a camera to detect lane markings of the roadway, and controlling the vehicle to determine when the trailer is departing from a travel lane of the roadway  based on the radar signals, trailer angle, and lane markings. 
Graeve et al. (US 2018/0116116 A1): Graeve teaches a mower-conditioner assembly that crimps the crop and deflects the crimped crop rearward to form a windrow of a first width.  
Peake et al. (US 2011/0118926 A1): Peake teaches a satellite-based agricultural implement steering system that facilitates the automatic nudging of the vehicle to take account of inaccurate tracking of the agricultural implement relative to its tractor, terrain variations, and inaccuracies in the satellite-based steering system. 
Boydens et al. (US 2018/0325013 A1): Boydens teaches a tractor and trailer, and sensors that sense a line of a swath of crop material. The controller uses the sensor information to steer the tractor such that the tractor move along the swath without any of the ground-engaging members running over the swath.
Dix et al. (US 2020/0053962 A1): Dix teaches a system for operating an agricultural harvester including a sensor assembly. The sensors include arms to monitor a distance between the arms and the centerline of a row divider. The harvester is controller to switch modes when the distance measured exceeds a predetermined threshold. 
Mayfield et al. (US 2008/0228353 A1): Mayfield teaches a steering system for a work vehicle towing a towed implement. The control unit calculates lateral offset compensation values to steer the work vehicle such that the implement is moved on the desired path.  
Follmer et al. (US 5,255,756 A): Follmer teaches a guidance system for towing an agricultural implement for row crop farming. The guidance system maintains the desired position of the implement and the caddy with respect to the crop rows using sensors. 
Posselius et al. (US 6,804,597 B1): Posselius teaches towing an implement behind a farm machine and using sensors and GPS to determine what portion of a field has been worked and to direct the farm machine to swing the implement from one side to the other as required.
Fay, II (US 2014/0083071 A1):
Treffer et al. (US 2016/0309655 A1): Treffer teaches a windrower with a header that conveys medium by discharging the harvested crop material at an angle of trajectory determined by the selected angular position of the header.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664